RENDERED: NOVEMBER 12, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED


                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1149-MR

CHARLES ROGER WRIGHT                                                APPELLANT


                   APPEAL FROM FLOYD CIRCUIT COURT
v.                 HONORABLE THOMAS SMITH, JUDGE
                         ACTION NO. 16-CI-00223


MAXINE MUSIC; DEVIN WALKER;
GEORGE MUSIC; AND LORERY
WALKER                                                              APPELLEES


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

DIXON, JUDGE: Charles Roger Wright appeals from the order of the Floyd

Circuit Court granting summary judgment, entered on August 11, 2020. After

careful review of the briefs, the record, and the law, we affirm.
                  FACTS AND PROCEDURAL BACKGROUND

              This case involved a complicated land dispute; however, the issues on

appeal are quite simple and straightforward. Accordingly, our truncated recitation

reflects only the most relevant facts and procedural background.

              On April 7, 2016, Wright petitioned the trial court to reform his deed

obtained following the purchase of real property from Maxine Music, Devin

Walker, and Lorery Walker.1 Wright alleged that George Music, acting as an agent

on behalf of Maxine, misrepresented the boundaries of the property contained in

the deed. After Wright discovered other parties claimed an interest in the land he

intended to purchase, the matter was brought before the Floyd Circuit Court in

Civil Action No. 05-CI-00979. In that case, the court ruled in favor of the other

parties. Even so, Wright filed the instant action requesting relief.

              The case herein was set for trial to begin on June 17, 2019. In the trial

order, discovery was to close by May 17, 2019, and all pretrial motions were to be

filed no later than June 11, 2019. On April 16, 2019, George and Maxine moved

the court for summary judgment. After the matter was briefed and a hearing held,

the court granted summary judgment because Wright failed to meet his burden of

producing any evidence that there exists a genuine issue of material fact in this



1
  The Walkers were served via a warning order attorney in the action below but have neither
answered nor entered an appearance.

                                              -2-
case. The court further noted that Wright’s claims were also time-barred2 and

barred under the principle of res judicata.

                                 STANDARD OF REVIEW

                Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” CR3 56.03. An

appellate court’s role in reviewing a summary judgment is to determine whether

the trial court erred in finding no genuine issue of material fact exists and the

moving party was entitled to judgment as a matter of law. Scifres v. Kraft, 916

S.W.2d 779, 781 (Ky. App. 1996). A grant of summary judgment is reviewed de

novo because factual findings are not at issue. Pinkston v. Audubon Area Cmty.

Servs., Inc., 210 S.W.3d 188, 189 (Ky. App. 2006) (citing Blevins v. Moran, 12

S.W.3d 698 (Ky. App. 2000)).




2
   Wright does not challenge or contest this issue on appeal. Failure to present an argument on
appeal constitutes abandonment and/or waiver of said issue. “An appellant’s failure to discuss
particular errors in his brief is the same as if no brief at all had been filed on those issues.” Milby
v. Mears, 580 S.W.2d 724, 727 (Ky. App. 1979) (citation omitted).
3
    Kentucky Rules of Civil Procedure.



                                                 -3-
                                     ANALYSIS

             On appeal, Wright asserts the trial court improperly granted summary

judgment because of the existence of genuine issues of material fact, despite his

failure to identify any such issues. Instead, he asserts that he “was prepared to

introduce location evidence and evidence from individuals who had knowledge of

the property lines but was denied that opportunity.” Wright has failed to specify

what evidence or how he was denied an opportunity to present it. He filed a

responsive brief to the motion for summary judgment, and a hearing was held on

the matter. Either or both of those instances were opportunities for Wright to

introduce evidence relevant to his claims.

             We will not search the record to construct Wright’s arguments for

him, nor will we go on a fishing expedition to find support for his underdeveloped

arguments. “Even when briefs have been filed, a reviewing court will generally

confine itself to errors pointed out in the briefs and will not search the record for

errors.” Milby, 580 S.W.2d at 727.

             Further, it is well-established that “summary judgment is only proper

after a party has been given ample opportunity to complete discovery, and then

fails to offer controverting evidence.” Pendleton Bros. Vending, Inc. v.

Commonwealth Fin. & Admin. Cabinet, 758 S.W.2d 24, 29 (Ky. 1988) (emphasis

added) (citing Hartford Ins. Grp. v. Citizens Fidelity Bank & Trust Co., 579


                                          -4-
S.W.2d 628 (Ky. App. 1979)). Yet, it is “not necessary to show that the

respondent has actually completed discovery, but only that respondent has had an

opportunity to do so.” Hartford, 579 S.W.2d at 630.

             In Hartford, a period of approximately six months between the filing

of the complaint and the grant of summary judgment was found to be sufficient

time to conduct discovery. However, this is not a bright-line rule, and the

appropriate time for discovery necessarily varies from case to case depending on

the complexity, availability of information sought, and the like. See Suter v.

Mazyck, 226 S.W.3d 837, 842 (Ky. App. 2007), as modified (Jul. 13, 2007).

             Here, more than four years elapsed between the filing of the complaint

and the grant of summary judgment. This is not an overly-complicated case, nor

has it been alleged that any information sought has been withheld. A trial date was

assigned, and summary judgment was granted well over a year after the trial was

scheduled to begin. Furthermore, Wright fails to identify what discovery had not

yet been accomplished. Thus, we cannot say the trial court’s grant of summary

judgment was premature.

             Wright also asserts the trial court’s application of the principle of res

judicata to this case was erroneous. Although we are inclined to disagree with

Wright, we need not further address this issue as Wright failed to clear the initial

hurdle of presenting any affirmative evidence of existence of a genuine issue of


                                          -5-
material fact that would preclude a grant of summary judgment. Accordingly, the

trial court acted within its authority in dismissing this action.

                                   CONCLUSION

             Therefore, and for the foregoing reasons, the orders of the Floyd

Circuit Court are AFFIRMED.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEES:

 James P. Pruitt, Jr.                        Larry D. Brown
 Pikeville, Kentucky                         Prestonsburg, Kentucky




                                           -6-